Case 5:18-cr-00258-EJD Document 619-19 Filed 12/04/20 Page 1 of 4




      Exhibit 17
                Case 5:18-cr-00258-EJD Document 619-19 Filed 12/04/20 Page 2 of 4




From: Weingarten, Ross (USACAN) <Ross.Weingarten@usdoj.gov>
Sent: Tuesday, March 31, 2020 5:28 PM
To: Trefz, Katherine <KTrefz@wc.com>
Cc: Wade, Lance <LWade@wc.com>; Lemens, Andrew <ALemens@wc.com>
Subject: RE: US v. Holmes & Balwani ‐ Taint Team

Katherine,
While I do not concede at this time that the 318 documents you identified are privileged or that defendants have met
their burden to show that they are privileged, the filter team will not provide these 318 documents to the trial team
without providing you with further notice.

Thanks,
Ross

From: Trefz, Katherine <KTrefz@wc.com>
Sent: Thursday, March 26, 2020 1:56 PM
To: Weingarten, Ross (USACAN) <rweingarten@usa.doj.gov>
Cc: Wade, Lance <LWade@wc.com>; Lemens, Andrew <ALemens@wc.com>
Subject: RE: US v. Holmes & Balwani ‐ Taint Team

Ross,

Further to your March 20 letter and the below, please see attached.

We hope you all continue to remain healthy.

KT

Katie Trefz
Williams & Connolly LLP
725 Twelfth St., NW Washington, DC 20005
(P) 202‐434‐5038 | (C) 949‐285‐0410
ktrefz@wc.com | www.wc.com/ktrefz

From: Trefz, Katherine
Sent: Monday, March 23, 2020 5:16 PM
To: Weingarten, Ross (USACAN) <Ross.Weingarten@usdoj.gov>
Cc: Wade, Lance <LWade@wc.com>; Lemens, Andrew <ALemens@wc.com>
Subject: RE: US v. Holmes & Balwani ‐ Taint Team

Ross,

                                                           1
                    Case 5:18-cr-00258-EJD Document 619-19 Filed 12/04/20 Page 3 of 4


            We will more fully respond to your letter. The following points are worth a prompt clarification, however:

        First, we are confused by your statements about the Dawn Schneider emails identified in your letter. You noted
that many of the documents identified “were not captured by the search terms [we] recommended and thus were not
reviewed by the filter team as part of the ‘Boies’ review.” That is incorrect: all of those communications hit on the
search term Dawn w/2 Schneider and should have been encompassed in the taint team’s review. You also noted that
you would withhold all of the documents in our list of 318 from the prosecution team while we engage in our meet and
confer. Please confirm that none of the communications we identified previously were provided to the prosecution
team.

        Second, we had previously left it that you would review all of our documents and let us know the documents on
which you had disagreement. You have identified some such documents in your letter. We will address those
documents in response to your letter. We see no need to create a log for the documents where there is no
disagreement, particularly since you have all of the documents themselves.

Thanks,

Katie

Katie Trefz
Williams & Connolly LLP
725 Twelfth St., NW Washington, DC 20005
(P) 202‐434‐5038 | (F) 202‐434‐5029
ktrefz@wc.com | www.wc.com/ktrefz

From: Weingarten, Ross (USACAN) <Ross.Weingarten@usdoj.gov>
Sent: Saturday, March 21, 2020 6:25 AM
To: Trefz, Katherine <KTrefz@wc.com>
Cc: Wade, Lance <LWade@wc.com>; Lemens, Andrew <ALemens@wc.com>
Subject: RE: US v. Holmes & Balwani ‐ Taint Team

Hi Katie,
Thanks for your letter. I have attached my response. We very much appreciate your kind words, and hope you all are
safe and healthy as well.

All best,
Ross

Ross Weingarten
Assistant United States Attorney
U.S. Attorney’s Office for the Northern District of California
450 Golden Gate Ave., San Francisco, CA 94102
(415) 436 6747
Ross.Weingarten@usdoj.gov




From: Trefz, Katherine <KTrefz@wc.com>
Sent: Wednesday, March 18, 2020 8:36 PM
To: Weingarten, Ross (USACAN) <rweingarten@usa.doj.gov>

                                                                 2
                  Case 5:18-cr-00258-EJD Document 619-19 Filed 12/04/20 Page 4 of 4

Cc: Wade, Lance <LWade@wc.com>; Lemens, Andrew <ALemens@wc.com>
Subject: US v. Holmes & Balwani ‐ Taint Team

Ross,

Please see the attached re: the exchange of documents from last Friday. We hope you all are staying healthy.

Katie

Katie Trefz
Williams & Connolly LLP
725 Twelfth St., NW Washington, DC 20005
(P) 202‐434‐5038 | (F) 202‐434‐5029
ktrefz@wc.com | www.wc.com/ktrefz




This message and any attachments are intended only for the addressee and may contain information that is privileged and
confidential. If you have received this message in error, please do not read, use, copy, distribute, or disclose the contents of the
message and any attachments. Instead, please delete the message and any attachments and notify the sender immediately. Thank
you.




                                                                  3
